Dear Mr. Johnson:
This letter is in response to your question concerning the right and duty of the Greene County Auditor to audit the books, records, accounts, property and county funds, if any, of Greene County, a first class noncharter county, in the possession of the Public Administrator of Greene County and also asking whether such auditor has any right or duty to audit the accounts of the estates which are being administered by the public administrator.
In answer to your first question, it seems clear that the county auditor has the duty and authority under § 55.160, RSMo 1975 Supp., to conduct certain audits of the public administrator's office with respect to county funds, if any, and county property.
In answer to your second question, it is our view that the county auditor does not have the authority or the duty to generally audit the accounts of the estates which are being administered by the public administrator. In this respect no contention has been advanced as to why the county auditor would have any duty to audit such estates.
In our Opinion No. 135-1964, this office concluded that the public administrator is an elected county official and must file with the county clerk a certified list of all fees received for the performance of his statutory duties as provided by § 51.150(5), RSMo. Under the provisions of § 55.270, RSMo 1975 Supp., an officer of a first class noncharter county who collects fees for himself must make out reports regarding such fees and file the reports with the county auditor. Such section is applicable to the public administrator of such a county.
Therefore, although the county auditor has no authority to generally audit such probate estates, it seems clear that the county auditor has the authority and the duty to audit the estates of the public administrator in the probate division of the circuit court solely with respect to the fees certified by him pursuant to § 51.150 and the fees reported by him to the county auditor pursuant to § 55.270.
Very truly yours,
                                  JOHN ASHCROFT Attorney General